Exhibit 10.2

REVOLVING CREDIT NOTE

 

$16,500,000    Detroit, Michigan    April 11, 2007

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, MANITEX,
INC., a Texas corporation (“Manitex”), promises to pay to the order of COMERICA
BANK, a Michigan banking corporation (“Bank”), at its Main Office at 500
Woodward Avenue, Detroit, Michigan 48226, in lawful money of the United States
of America, the indebtedness or so much of the sum of Sixteen Million Five
Hundred Thousand Dollars ($16,500,000) as may from time to time have been
advanced and then be outstanding hereunder pursuant to the Second Amended and
Restated Credit Agreement dated as of April 11, 2007, between Companies and Bank
(herein called “Agreement”), together with interest thereon as hereinafter set
forth.

Each of the Advances hereunder shall bear interest at the Applicable Interest
Rate from time to time applicable thereto under the Agreement or as otherwise
determined thereunder, and interest shall be computed, assessed and payable as
set forth in the Agreement.

This Note is a note under which advances, repayments and readvances may be made
from time to time, subject to the terms and conditions of the Agreement. This
Note evidences borrowing under, is subject to, is secured in accordance with,
and may be matured under, the terms of the Agreement, to which reference is
hereby made.

Manitex hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon.
Any transferees of, or endorser, guarantor or surety paying this Note in full
shall succeed to all rights of Bank, and Bank shall be under no further
responsibility for the exercise thereof or the loan evidenced hereby. Nothing
herein shall limit any right granted Bank by other instrument or by law.

All capitalized terms used but not defined herein shall have the meanings given
to them in the Agreement.

 

MANITEX, INC. By:   /s/ David H. Gransee Its:   Vice President & CFO



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK     MANITEX, INC. By:   /s/ Matthew A. Rybinski     By:   /s/
David H. Gransee Its:   Account Representative     Its:   VP & CFO     VERI-TEK
INTERNATIONAL, CORP.       By:   /s/ David H. Gransee       Its:   VP & CFO